Citation Nr: 1106510	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-01 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent 
for posttraumatic syndrome with headaches on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(1), prior to October 23, 2008.

2.  Entitlement to a disability rating greater than 40 percent 
for posttraumatic syndrome with headaches and additional residual 
symptoms on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1), since October 23, 2008.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to June 
1979.   

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Veteran testified at a Board videoconference hearing before 
the undersigned Veterans Law Judge in October 2009.  

The case previously reached the Board in January 2010.  In a 
January 2010 Board decision, the Board denied the Veteran's claim 
for nonservice-connected pension benefits and granted higher, 
combined 30 and 40 percent staged schedular ratings for 
posttraumatic syndrome with headaches.  The Veteran has not 
appealed the Board's decision for any of these issues.  As such, 
these issues are not before the Board at this time.  

However, in the same January 2010 Board decision, the Board 
remanded for further development the issues of an extra-schedular 
TDIU rating and an extra-schedular increased rating for 
posttraumatic syndrome with headaches.  Specifically, the Board 
requested the agency of original jurisdiction (AOJ) to submit the 
issues of a TDIU and an increased rating for posttraumatic 
syndrome with headaches to the Director of Compensation and 
Pension Service for an extra-schedular evaluation under both 38 
C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).  This development 
was completed by the AOJ, such that the extra-schedular TDIU and 
extra-schedular increased rating issues have now returned to the 
Board, ready for appellate consideration.

The Board notes that in response to the VA correspondence in 
November 2010, the Veteran signed an Expedited Processing Waiver 
of the 30 Day Waiting period on November 22, 2010, indicating 
that if additional evidence was sent to the Board, he waived the 
right to have the case remanded to the RO and requested the Board 
to proceed with his appeal.  Additional evidence was received in 
January 2001.  Accordingly, the Board will proceed with appellate 
consideration, to include review of the additional evidence.  


FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran had the following 
service-connected disabilities:  migraine headaches due to 
posttraumatic syndrome, rated as 30 percent disabling; and a 
healed nose laceration, rated as 0 percent disabling.  His 
combined service-connected disability rating was 30 percent 
(under the combined ratings table).  Thus, prior to October 23, 
2008, the Veteran does not meet the percentage criteria for TDIU.    

2.  Since October 23, 2008, the Veteran currently has the 
following service-connected disabilities:  migraine headaches due 
to posttraumatic syndrome, rated as 30 percent disabling; other 
residual symptoms of posttraumatic syndrome, rated as 10 percent 
disabling, and a healed nose laceration, rated as 0 percent 
disabling.  His combined service-connected disability rating is 
40 percent (under the combined ratings table).  Thus, since 
October 23, 2008, the Veteran still does not meet the percentage 
criteria for TDIU.    

3.  Throughout the entire appeal, the rating criteria for 
posttraumatic syndrome with headaches and additional residual 
symptoms reasonably describe the claimant's disability level and 
symptomatology, such that the Veteran's disability picture is 
contemplated by the VA Schedule for Rating Disabilities (Rating 
Schedule).  

4.  Throughout the entire appeal, the Veteran's service-connected 
posttraumatic syndrome with headaches and additional residual 
symptoms have not caused an exceptional or unusual disability 
picture with such factors as marked interference with employment 
or frequent periods of hospitalization to render impractical the 
application of the regular rating standards.  

5.  The evidence of record does not demonstrate that the 
Veteran's service-connected disabilities prevent him from 
securing or following a substantially gainful occupation.  
Rather, his various nonservice-connected disabilities, including 
polysubstance drug abuse, have precipitated his lack of 
employment. 


CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, the disability picture presented 
by the Veteran's service-connected disabilities does not warrant 
the assignment of increased ratings on an extra-schedular basis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.124a, Diagnostic Codes 
8045-9304, 8100 (2008).  

2.  Since October 23, 2008, the disability picture presented by 
the Veteran's service-connected disabilities does not warrant the 
assignment of increased ratings on an extra-schedular basis.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.124a, 
Diagnostic Code 8045 (effective October 23, 2008).   

3.  The criteria are not met for entitlement to TDIU on an extra-
schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 
4.3, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder shows compliance with the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in May 2008, January 2010, and March 2010.  Those 
letters effectively satisfied the notification requirements of 
the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate 
increased rating and TDIU claims on an extra-schedular basis 
under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b); (2) informing 
him about the information and evidence the VA would seek to 
provide; (3) informing him about the information and evidence he 
was expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).   

In addition, the January 2010 VCAA letter further advised the 
Veteran of the elements of a disability rating and an effective 
date, which are both assigned if an award of extra-schedular 
rating is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

Finally, the May 2008 VCAA notice letter also advised the Veteran 
of the additional notice requirements for increased rating 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(minimum notice requirements pursuant to VCAA for an increased 
rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting Veteran-specific notice as to the effect on daily life 
and as to the assigned or cross-referenced diagnostic code under 
which the disability is rated).  In other words, a VCAA notice 
for an increased rating claim does not have to be individually 
tailored to each Veteran's particular facts, but rather only a 
generic notice is required.  In this regard, the May 2008 letter 
advised the Veteran of both the generic and specific evidentiary 
and legal criteria necessary to substantiate a higher rating for 
his posttraumatic syndrome with headaches.  In short, the Veteran 
has received all required notice in this case, such that there is 
no error in the content of VCAA notice.    

With regard to the timing of VCAA notice, in Pelegrini II, the 
U.S. Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
18 Vet. App. at 120.  Here, certain VCAA notice was provided 
after the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of the 
adjudication - as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(where the Federal Circuit Court held that a Statement of the 
Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC.  In fact, as a matter of law, 
the provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing all additional 
VCAA notice letters prior to readjudicating the case by way of 
the November 2010 SSOC.  Therefore, because VA cured the timing 
error and because the claimant did not challenge the sufficiency 
of the notice, the Board has not erred in finding that VA 
complied with its duty to notify.  Stated another way, VA's 
issuance of a SSOC in November 2010 following the ameliorative 
VCAA notice letters cured the timing error.  In essence, the 
timing defect in the notice has been rectified, such that there 
is no prejudicial error in the timing of VCAA notice.  Prickett, 
20 Vet. App. at 376.  As such, the Board concludes prejudicial 
error in the timing or content of VCAA notice has not been 
established as any error was not outcome determinative.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice 
deficiency).  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), relevant VA treatment 
records, Social Security Administration (SSA) records, and 
afforded the Veteran several VA medical examinations to determine 
the severity of his head injury disability.  In addition, the AOJ 
secured a July 2010 extra-schedular evaluation under both 
38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b) with the Director of 
Compensation and Pension Service.  The evidence of record 
adequately addresses the degree to which the Veteran's service-
connected disabilities affect his employment.  The Veteran has 
submitted personal statements, employer information, hearing 
testimony, duplicate VA treatment records, and a December 2010 
opinion from a VA psychiatrist.

The Board is also satisfied there was substantial compliance with 
its January 2010 remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 
(2008) (finding that only substantial compliance, rather than 
strict compliance, with the terms of a Board engagement letter 
requesting a medical opinion is required).  Specifically, as 
instructed by the Board, the AOJ sent the Veteran an additional 
VCAA notice letter, a TDIU application (VA Form 21-8940), and 
afforded him an extra-schedular evaluation with the Director of 
Compensation and Pension Service under both 38 C.F.R. § 4.16(b) 
and 38 C.F.R. § 3.321(b).  The AOJ has complied with these 
instructions.  As there is no indication that additional relevant 
evidence remains outstanding, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Law and Regulations with Analysis for Extra-Schedular 
Rating under § 3.321 

In the January 2010 decision, the Board instructed the AOJ to 
refer the increased rating claims to the Director of Compensation 
and Pension Service for an extra-schedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).  The Appeals Management Center (AMC) 
complied with this request, and the Director of Compensation and 
Pension issued a July 2010 letter opining that the Veteran was 
not entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Therefore, the issue of an extra-schedular rating 
under 38 C.F.R. § 3.321(b) is no longer in the first instance.  
It follows that the Board now has jurisdiction to adjudicate the 
extra-schedular issue on the merits.  Anderson v. Shinseki, 22 
Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-
97 (1996).  

The Veteran contends he is unable to secure and follow a 
substantially gainful occupation due to his service-connected 
posttraumatic syndrome.  See March 2008 Notice of Disagreement 
(NOD); March 2008 VA neurological examination; October 2008 VA 
treatment record; January 2010 VA Form 21-8940 (Application for 
Increased Compensation Based on Unemployability); December 2010 
VA psychiatric opinion.  He has also alleged on various 
occasions, and the evidence of record reveals, that other 
nonservice-connected disabilities such as gout and other 
disorders have prevented him from obtaining gainful employment 
since May 2007.  See August 2007 SSA psychological examination; 
March 2008 VA neurological examination; October 2008 and June 
2009 VA traumatic brain injury (TBI) examinations; October 2009 
hearing testimony at pages 1-4.  When the Veteran was actually 
working prior to May 2007, he asserts there was "marked 
interference" with his employment in 2006 and 2007 due to the 
Veteran's service-connected posttraumatic syndrome.  He indicates 
his medications and discomfort from his service-connected 
headaches caused him to miss time off work and required bedrest.  
See VA treatment notes dated in January 2006, July 2006; January 
2007 VA Form 9; and the Veteran's requests for medical leave 
dated in January and March of 2006.  The Veteran last worked as a 
store clerk in Wal-Mart from 1993 to May 2007.  The Veteran has a 
high school education.  He is currently 54 years of age.  

As the Court recently explained in Thun v. Peake, 22 Vet. App. 
111, 115-116 (2008), a "determination of whether a claimant is 
entitled to an extra-schedular rating under § 3.321(b)(1) is a 
three-step inquiry."  If the RO or Board determines that (1) the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology, and (2) the disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization, then (3) the 
case must be referred to an authorized official to determine 
whether, to accord justice, an extra-schedular rating is 
warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the 
RO nor the Board is permitted to assign an extra-schedular rating 
in the first instance; rather the matter must initially be 
referred to those officials who possess the delegated authority 
to assign such a rating.  See again Floyd, 9 Vet. App. at 95.   

Upon review of the evidence of record, the combined schedular 
ratings of 30 percent prior to October 23, 2008 and 40 percent 
since October 23, 2008 for the Veteran's posttraumatic syndrome 
with headaches and additional residual symptoms are adequate.  38 
C.F.R. § 3.321(b)(1).  In other words, an extra-schedular 
evaluation is not warranted at any point during the appeal.  

In this regard, initially, the Board sees that the rating 
criteria for posttraumatic syndrome with headaches and additional 
residual symptoms reasonably describe the claimant's disability 
level and symptomatology, such that the Veteran's disability 
picture is contemplated by the Rating Schedule.  Thun, 22 Vet. 
App. at 115-116; VAOPGCPREC 6-96.  That is, the rating criteria 
under § 4.124a, Diagnostic Code 8100, for migraine headaches 
directly address the potential for "prostrating and prolonged 
attacks productive of severe economic inadaptability".  
Likewise, the recent amendments to the rating criteria for TBIs 
under § 4.124a, Diagnostic Code 8045 (effective October 23, 
2008), directly address "subjective symptoms that mildly 
interfere with work; instrumental activities of daily living; or 
work, family, or other close relationships."  Thus, all possible 
manifestations of his disability are contemplated by the rating 
criteria in question, as they directly address the potential with 
interference with work.  

In addition, the Board finds that his posttraumatic syndrome with 
headaches does not markedly interfere with his ability to work, 
meaning above and beyond that contemplated by his separate 
schedular ratings.  38 C.F.R. § 3.321(b)(1).  Generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1; 
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 
338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
this regard, the Board acknowledges that in 2006 and 2007 the 
Veteran indicates his medications and discomfort from his 
service-connected headaches caused him to miss time off work and 
required bedrest.  See VA treatment notes dated in January 2006, 
July 2006; January 2007 VA Form 9; and the Veteran's requests for 
medical leave dated in January and March of 2006.  It does appear 
the Veteran did miss time from work due to his service-connected 
disability in 2006 and 2007.  After May 2007, he quit his job.  

However, upon weighing the evidence, the Board does not believe 
there is sufficient evidence of "marked interference with 
employment" beyond the average impairment to earnings capacity 
already contemplated by the 30 and 40 percent rating assigned 
under the Rating Schedule.  38 C.F.R. § 3.321(b)(1).  In January 
and March 2006 statements, the Veteran requested over two months 
of leave from work due to headaches and medication he was taking 
to treat them.  This leave was approved.  VA treatment notes 
dated in January 2006 and July 2006 note the Veteran's complaints 
of being too sleepy to work and the need for bedrest and time off 
work.  He was having 3-5 headaches per week.  He contended he had 
to take off 3-4 days per week on average because of the 
headaches, such that his employer was considering firing him.  
But significantly, nonservice-connected "daily" alcohol abuse 
is also documented at that time.  Furthermore, VA treatment 
records and VA examinations note that he was testing positive for 
illegal narcotics such as cocaine on numerous occasions.  An 
October 2008 VA treatment record noted the Veteran's statement 
that he was using cocaine and would continue to do so.  The 
Veteran's documented alcohol and drug abuse would definitely 
impact his ability to work.  Nonservice-connected gout is also 
repeatedly cited as a major factor for not working.  See again 
March 2008 VA neurological examination; August 2007 SSA 
psychological examination; October 2008 and June 2009 VA TBI 
examinations; October 2009 hearing testimony at pages 1-4.  
Moreover, there is little confirmatory evidence in support of his 
assertions that his headaches alone caused his difficulty with 
working.  In fact, in an August 2007 VA Form 21-4192, Request for 
Employment Information in Connection with Claim for Disability 
Benefits, his employer Wal-Mart did not make any concessions due 
to disability.  An October 2008 VA neurological examiner assessed 
that the Veteran's report of 400-500 incapacitating headaches in 
total was "unreliable" and not supported by the evidence of 
record.  A September 2007 VA psychiatric examiner noted a history 
of angry outbursts, interpersonal conflicts, and frequent 
reprimands at work.  Nonservice-connected mild cognitive disorder 
also was documented as affecting his ability to focus and 
concentrate at work.  Most notably, the September 2007 VA 
examiner assessed a Global Assessment of Functioning (GAF) score 
of 45 reflecting "severe" impairment in industrial and social 
functioning due to nonservice-connected alcohol dependence, 
cannabis abuse, and cocaine abuse.  The SSA did not believe the 
Veteran to be disabled.  In an August 2007 SSA examination, it 
was noted that the Veteran was "an able bodied man whose wife 
works yet he does nothing besides watch TV...."  It was 
recommended that he needed immediate inpatient substance abuse 
treatment.  In addition, the Director of Compensation and Pension 
issued a July 2010 letter opining that the Veteran was not 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) after a discussion of much of the above evidence.  

Moreover, the Board acknowledges a December 2010 VA psychiatric 
opinion noted the Veteran was unable to work starting in May 2007 
due to "traumatic brain disease, paranoid."  This physician 
gave the Veteran a "poor" rating in all performance categories.  
It was noted the Veteran had "poor memory and thinking 
ability," was paranoid, with "severe trouble with peer 
relations," and that the Veteran "couldn't handle work 
conflicts."  However, this opinion is very limited in probative 
value because it does not explain how the Veteran's service-
connected post-traumatic headaches alone could cause "poor" 
ratings in each and every category.  Most importantly, the 
opinion does not address the impact of the Veteran's nonservice-
connected alcohol dependence, cannabis abuse, cocaine abuse, 
gout, and cognitive impairment that has been determined to be 
associated with his nonservice-connected chronic polysubstance 
abuse.  Inexplicably, there is no mention or discussion of any of 
these significant nonservice-connected disorders.  The Court has 
held that a VA medical examiner's conclusions were of 
"questionable probative value" when the examiner failed to 
consider certain relevant information.  Mariano v. Principi, 17, 
Vet. App. 305, 312 (2003).  In addition, a medical opinion must 
support its conclusions with analysis.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  "Neither a VA medical examination 
report nor a private medical opinion is entitled to any weight in 
a service-connection or rating context if it contains only data 
and conclusions [without reasoning or rationale]."  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, there 
are no adequate reasons and bases provided by the December 2010 
VA psychiatric opinion.  In particular, the impact of the 
Veteran's persistent nonservice-connected drug abuse is totally 
disregarded.  Thus, there is insufficient evidence of marked 
interference with employment due to his service-connected 
posttraumatic syndrome with headaches.  

In addition, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations due 
solely to his service-connected disabilities, to suggest he is 
not adequately compensated for his disability by the regular 
Rating Schedule.  38 C.F.R. § 3.321(b)(1).  See also VAOPGCPREC 
6-96.  That is, it appears the majority of his treatment for his 
service-connected disabilities has been on an outpatient basis.  

Governing Law and Regulations with Analysis for TDIU Extra-
Schedular Rating under § 4.16(b)

Prior to October 23, 2008, the Veteran had the following service-
connected disabilities:  migraine headaches due to posttraumatic 
syndrome, rated as 30 percent disabling; and a healed nose 
laceration, rated as 0 percent disabling.  His combined service-
connected disability rating was 30 percent.  See 38 C.F.R. § 4.25 
(combined ratings table).  Thus, prior to October 23, 2008, he 
does not satisfy the threshold minimum percentage rating 
requirements of 38 C.F.R. § 4.16(a) for a TDIU.

Since October 23, 2008, the Veteran currently has the following 
service-connected disabilities:  migraine headaches due to 
posttraumatic syndrome, rated as 30 percent disabling; other 
residual symptoms of posttraumatic syndrome, rated as 10 percent 
disabling, and a healed nose laceration, rated as 0 percent 
disabling.  His combined service-connected disability rating is 
40 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  
Thus, since October 23, 2008, he still does not satisfy the 
threshold minimum percentage rating requirements of 
38 C.F.R. § 4.16(a) for a TDIU.

Consequently, the only remaining question in this case is whether 
the Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, for 
purposes of a possible extra-schedular evaluation.  
38 C.F.R. § 4.16(b).  The Board emphasizes that entitlement to an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU 
extra-schedular rating under 38 C.F.R. § 4.16(b), although 
similar, are based on different factors.  See Kellar v. Brown, 6 
Vet. App. 157, 162 (1994).  An extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular 
ratings are inadequate to compensate for the average impairment 
of earning capacity due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, are 
required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is currently rendered 
unable to secure or follow a substantially gainful occupation by 
reason of his or her service-connected disabilities.  See 
VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on the issue must be addressed 
under 38 C.F.R. § 4.16(b).    

However, the Board itself cannot assign an extra-schedular rating 
in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd, 9 Vet. App. at 96.  See also Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although Bagwell and Floyd 
only dealt with ratings under § 3.321(b)(1), the analysis in 
those cases is analogous to TDIU ratings under § 4.16(b) as well, 
in view of that section's similar requirement of referral to the 
Director of VA's Compensation and Pension Service, in addition to 
Court precedents requiring consideration of § 4.16(b) when the 
issue is raised in an increased-rating case.  See Stanton v. 
Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993). 

That is, since the Board itself cannot assign an extra-schedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case to the Director of Compensation and 
Pension Services for an extra-schedular evaluation when the issue 
is either raised by the claimant or is reasonably raised by the 
evidence of record.  See Thun, 22 Vet. App. at 115; Barringer v. 
Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director 
determines that an extra-schedular evaluation is not warranted, 
does the Board then have jurisdiction to decide the extra-
schedular claim on the merits.  In fact, most recently, the Court 
held that although the Board is precluded from initially 
assigning an extra-schedular rating, there is no restriction on 
the Board's ability to review the adjudication of an extra-
schedular rating once the Director of C & P determines that an 
extra-schedular rating is not warranted.  Anderson, 22 Vet. App. 
at 427-8.  See also Floyd, 9 Vet. App. at 96-97 (stating that 
once the Board properly refers an extra-schedular rating issue to 
Director of C & P for review, appellant may "continue[ ] to 
appeal the extra-schedular rating aspect of this claim"); see 
also 38 U.S.C.A. §§ 511(a), 7104(a)  ("All questions in a matter 
... subject to decision by the Secretary shall be subject to one 
review on appeal to the ... Board.").  

In this regard, in light of certain favorable evidence of record, 
in its January 2010 Board remand, the Board asked the AOJ to 
refer the case to the Director of Compensation and Pension for a 
determination as to whether the Veteran is entitled to an extra-
schedular TDIU rating in accordance with the provisions of 38 
C.F.R. § 4.16(b).  The AOJ complied with this request, and the 
Director of Compensation and Pension issued a July 2010 letter 
opining that the Veteran was not entitled to an extra-schedular 
rating under 38 C.F.R. § 4.16(b).  Therefore, the issue of an 
extra-schedular rating under 38 C.F.R. § 4.16(b) is no longer in 
the first instance.  It follows that the Board now has 
jurisdiction to adjudicate the § 4.16(b) extra-schedular issue on 
the merits.  

The evidence of record is mixed with respect to the issue of 
entitlement to an extra-schedular rating under 38 C.F.R. 
§ 4.16(b).  The Board must determine, as a question of fact, both 
the weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of evidence contained in a record; every 
item does not have the same probative value.  The Board must 
account for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of all 
material evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  See 
Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

In this regard, the Board finds that the criteria for awarding 
TDIU on an extra-schedular basis are not met.  38 C.F.R. § 
4.16(b).  The negative evidence of record against a TDIU 
outweighs the positive evidence of record in support of it.  

As to the evidence supporting an award of TDIU, the Veteran 
contends he is unable to secure and follow a substantially 
gainful occupation due to his service-connected posttraumatic 
syndrome.  See March 2008 NOD; March 2008 VA neurological 
examination; October 2008 VA treatment record; January 2010 VA 
Form 21-8940 (Application for Increased Compensation Based on 
Unemployability).  He states he has not been able to obtain 
gainful employment since May 2007.  He indicates that his 
medications and general discomfort from his service-connected 
headaches prevent him from working.  See VA treatment notes dated 
in January 2006, July 2006; January 2007 VA Form 9; and Veteran's 
requests for medical leave dated in January and March of 2006.  
The Veteran last worked as a store clerk in Wal-Mart from 1993 to 
May 2007.  The Board acknowledges a January 2006 VA neurology 
letter relates that the Veteran will require time off work to 
treat his migraine headaches and related symptoms due to his 
service-connected disorder.  However, this letter does not 
indicate the Veteran is unable to work.  Moreover, no SSA medical 
practitioner of record has stated that the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of his service-connected disabilities.  The September 2007 VA 
neurological examiner merely stated that the issue of 
unemployability was "difficult to answer," but that patients 
with similar frequency of headaches as the Veteran are able to 
deal with it and remain employed.  Several VA examiners have 
merely noted the Veteran's reported history of not being able to 
work due to his service-connected headaches and "physical 
disabilities," but these examiners did not render any opinion in 
support of the Veteran's assertion of unemployability.  The 
Veteran has a high school education.  There is no evidence his 
education level has prevented him from working.  He is currently 
54 years of age.  

As to the evidence supporting an award of TDIU, the Board 
acknowledges a December 2010 VA psychiatric opinion noted the 
Veteran was unable to work starting in May 2007 due to 
"traumatic brain disease, paranoid."  This physician gave the 
Veteran a "poor" rating in all performance categories.  It was 
noted the Veteran had "poor memory and thinking ability," was 
paranoid, with "severe trouble with peer relations," and that 
the Veteran "couldn't handle work conflicts."  However, this 
opinion is very limited in probative value because it does not 
explain how the Veteran's service-connected post-traumatic 
headaches alone could cause "poor" ratings in each and every 
category.  Most importantly, the opinion does not address the 
impact of the Veteran's nonservice-connected alcohol dependence, 
cannabis abuse, cocaine abuse, gout, and cognitive impairment 
that has been determined to be associated with his nonservice-
connected chronic polysubstance abuse.  Inexplicably, there is no 
mention or discussion of any of these significant nonservice-
connected disorders.  The Court has held that a VA medical 
examiner's conclusions were of "questionable probative value" 
when the examiner failed to consider certain relevant 
information.  Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  
In addition, a medical opinion must support its conclusions with 
analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
"Neither a VA medical examination report nor a private medical 
opinion is entitled to any weight in a service-connection or 
rating context if it contains only data and conclusions [without 
reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  Here, there are no adequate reasons and 
bases provided by the December 2010 VA psychiatric opinion.  In 
particular, the impact of the Veteran's persistent nonservice-
connected drug abuse is totally disregarded.  

As to the evidence against an award of a TDIU, significantly, 
nonservice-connected  and often "daily" alcohol abuse, as well 
as frequent drug abuse are documented in VA and SSA records.  VA 
treatment records and VA examinations note that he was testing 
positive for illegal narcotics such as cocaine on numerous 
occasions.  An October 2008 VA treatment record noted the 
Veteran's statement that he was using cocaine and would continue 
to do so.  Nonservice-connected gout is also repeatedly cited as 
a major factor for not working.  See again August 2007 SSA 
psychological examination; March 2008 VA neurological 
examination; October 2008 and June 2009 VA TBI examinations; 
October 2009 hearing testimony at pages 1-4.  In an August 2007 
VA Form 21-4192, Request for Employment Information in Connection 
with Claim for Disability Benefits, his employer Wal-Mart did not 
make any concessions due to disability.  An October 2008 VA 
neurological examiner assessed that the Veteran's report of 400-
500 incapacitating headaches in total was "unreliable" and not 
supported by the evidence of record.  A September 2007 VA 
psychiatric examiner noted a history of angry outbursts, 
interpersonal conflicts, and frequent reprimands at work.  
Nonservice-connected mild cognitive disorder also was documented 
as affecting his ability to focus and concentrate at work.  

Most notably, the September 2007 VA psychiatric examiner assessed 
a GAF score of 45 reflecting "severe" impairment in industrial 
and social functioning due to nonservice-connected alcohol 
dependence, cannabis abuse, and cocaine abuse.  The SSA did not 
believe the Veteran to be disabled or unable to work.  In an 
August 2007 SSA psychological examination, it was noted that the 
Veteran was "an able bodied man whose wife works yet he does 
nothing besides watch TV...."  It was recommended that he needed 
immediate inpatient substance abuse treatment.  Finally, the 
Director of Compensation and Pension issued a July 2010 letter 
opining that the Veteran was not entitled to an extra-schedular 
rating under 38 C.F.R. § 4016(b) after a long discussion of much 
of the above evidence.  

The Board emphasizes that the question is whether the Veteran is 
capable of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  Van 
Hoose, 4 Vet. App. at 363 (emphasis added).  In this regard, the 
September 2007 VA neurological examiner remarked that he was 
aware of patients with similar frequency of headaches as the 
Veteran who are able to deal with it and remain employed.  It was 
hinted that if one "wished not to work" being unemployed would 
be easy.  An August 2007 SSA examination also noted that the 
Veteran was "an able bodied man" with an untreated substance 
abuse problem.  While the decision by the SSA on a claim before 
that agency is not controlling with respect to VA's determination 
on a claim, the SSA's determination regarding the Veteran's 
unemployability and the reasons for that determination are 
pertinent for VA purposes.  Masors v. Derwinski, 2 Vet. App. 181, 
187-88 (1992).  
It is significant the SSA in the present case determined that the 
Veteran was not disabled due to any disability, but simply 
required inpatient substance abuse treatment.  

The Board also emphasizes it may not consider the effects of 
intercurrent or nonservice-connected disabilities when assessing 
unemployability.  38 C.F.R. 
§§ 4.16(a), 4.19.  In this regard, overall, the post-service VA, 
SSA, and lay evidence of record, as a whole, provides strong 
evidence against his TDIU claim, as they frequently document the 
severe nature of his numerous nonservice-connected disabilities 
including gout, alcohol abuse, and drug abuse.  It is notable 
that October 2008 and June 2009 VA TBI examiners stated that it 
is "less likely" his cognitive symptoms were caused by his 1978 
in-service TBI.  Since the Veteran had intact memory in 1987 VA 
medical records, the examiner believed it was "unlikely" his 
recent cognitive impairment was due to his 1978 TBI.  Rather, his 
cognitive impairment is "most likely related" to his 
nonservice-connected chronic polysubstance abuse.  As to 
documented weakness and other neurological symptoms in the 
extremities, a July 2008 VA treatment note indicated that 
weakness in the extremities was reported after the Veteran's 
post-service 1993 stroke.  The October 2008 VA neurological 
examiner observed that recent subjective sensory findings were 
new and "unrelated" to his 1978 service-connected head injury.  
In summary, the large volume of negative evidence of record 
against the TDIU claim, as discussed in detail above, outweighs 
the evidence in support of it.  The VA and SSA examinations and 
opinions are especially pertinent.  

As the preponderance of the evidence is against the TDIU claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  


ORDER

Prior to October 23, 2008, a disability rating greater than 30 
percent for posttraumatic syndrome with headaches on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(1) is denied.   



Since October 23, 2008, a combined disability rating greater than 
40 percent for posttraumatic syndrome with headaches and 
additional residual symptoms on an extra-schedular basis under 
38 C.F.R. § 3.321(b)(1) is denied.  

Entitlement to TDIU is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


